DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
All references in the IDS filed 10/01/2020 have been fully considered. However, the examiner wishes to point out to the applicant that the GB 2505066 reference is directed to a positioning gear, bracket, and system that is seemingly unrelated to the present application. The examiner believes this citation may be in error, as the International Search Report filed 10/01/2020 cites GB 2205066 A instead.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the meaning of “artisanal looking” is unclear. The applicant has not explicitly defined this term in the specification it is unknown if “artisanal looking” defines a particular shape, size, texture, etc. of the pizza dough.

Claims 1 and 14 recite the limitation "the press" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, the limitation “wherein the bread-type dough ball comprises 55-70 wt% flour, water and salt” is unclear because the wording is ambiguous as to whether flour alone comprises 55-70 wt% of the dough ingredients or if the combination of flour, water, and salt together comprise 55-70 wt% of the ingredients. 
Claims 2-12 are rejected as indefinite as a result of depending upon indefinite claim 1.
Claim 13 is rejected as indefinite as a result of incorporating the method of indefinite claim 1 into claim 13. 
Claim 15 is rejected as indefinite as a result of depending upon indefinite claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein (US 20140242223 A1).
.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peleg (US 5260070 A).
Regarding claims 13-14 Peleg teaches (Col. 7, lines 56-62; Fig. 7A-7D, 8) the pizza A as shown in FIG. 8 is manufactured generally as illustrated in FIGS. 7A-7D, wherein, dough is cut into a circular shape and rolled into a flat condition, as shown in FIG. 7A, and after the dough is prepared for crust portion B, topping C is applied onto surface 12. Peleg further teaches (Col. 7, lines 62-64; Fig. 7B) there may be a slight indentation in the top of the pizza (i.e. the surface is flat with a raised rim), as shown in FIG. 7B. Peleg further teaches (Col. 7, lines 66-68; Col. 8, line 1) after the pizza has been assembled as shown in FIG. 7B, it is heated in a standard convection oven as schematically illustrated in FIG. 7C. Thus, the pizza is precooked and ready for final baking. Though Peleg specifies a different production method for the pizza crust or pizza product, the pizza crust and pizza product of Peleg are identical to those outlined in claims 13 and 14 which require a pizza crust made of dough, with a flat surface, and a raised rim. It 
Regarding claim 15, Peleg teaches (Col. 8, lines 16-18) pizza A can then be frozen, shipped and stored for reconstitution by a microwave oven.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beltrami (US 6048191 A).
Regarding claims 13 and 14, Beltrami teaches (Fig. 12) disks of pastry (dough), comprising an edge, of as many different diameter sizes as the number of rings increased by one, for making pizza pies or tarts. Figure 12, depicts a flat crust with an edge. Though Beltrami specifies a different production method for the pizza crust or pizza product, the pizza crust and pizza product of Peleg are identical to those outlined in claims 13 and 14 which require a pizza crust made of dough, with a flat surface, and a raised rim. It should be noted that claims 13 and 14, do not require the crust to be heated. A heating plate is used for pressing, but no indication is made that any heat is applied to the crust by the heating plate. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See MPEP 2133).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JD Honigberg International (DoughXpress Manual Pizza Press demonstrated - JD Honigberg International) in view of Beltrami (US 6048191 A).
Regarding claim 1, JD Honigberg teaches (0:08-0:23; 1:30-2:00; Fig. 1, 3-7) making a pizza dough crust by placing a dough ball (Fig. 3) onto a lower platen (flat surface) pressing the dough ball (Fig. 4, 5) with an upper platen (heating plate). As depicted in Figures 1 and 5, the upper and lower platens are flat and when pressed together do not form a cavity or contained area under the press. Furthermore, Figure 1 shows that the upper and lower platens do not have a groove, gutter, indentation or protrusion for forming a rim of the dough upon pressing, as further demonstrated by the flat crust shown in Figure 6. JD Honigberg further teaches (0:24-0:30; Figure 2) the press has upper platen heat. 
JD Honigberg is silent on the surface area of the heating plate being smaller than the surface area of the dough after pressing.
	Beltrami teaches (Col. 1, lines 34-48) a machine for flattening pastry or dough that may be used for making pizza pies.  Beltrami further teaches (Col. 4, lines 13-31; Fig. 12) flattening a pastry (dough) under a pressing plate composed of a series of rings, wherein the pastry may have a small final edge 29b extending beyond the diameter of the pressing plate, as shown in Figure 12. Beltrami further teaches (Col. 4, lines 32-37) by varying the pastry (dough) amount 29 and the thickness "S", it is possible to obtain disks of pastry, comprising an edge, of as many different diameter sizes as the number of rings increased by one (and consequently different surface areas) for making pizza pies and tarts.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JD Honigberg to incorporate the step using and pressing dough of a sufficient amount for the dough to extend beyond the area of the pressing plate during pressing taught by Beltrami, since both are directed to making pizza, since both teach pressing an upper plate onto a lower surface to flatten dough, since pressing dough of a sufficient amount for the dough to extend beyond the area of the pressing plate during pressing is known in the art as shown by Beltrami, since consumers desire pizzas of different sizes depending upon the number of people eating the pizza, and since pressing the dough to extend beyond the press would result in a raised rim around the crust which would allow the crust to hold sauce and toppings and provide a place by which a consumer could hold the pizza.
	Regarding claim 2, Aa shown above JD Honigberg teaches (1:30-2:00; Fig. 3, 4) forming a pizza crust from a dough ball, i.e. the dough ball is pizza dough. The conventional meaning of “raw” is to be uncooked. Dough is conventionally accepted to be uncooked or raw. Therefore, JD Honigberg teaches a dough ball that is raw pizza dough. 
Regarding claim 3, as shown in Figure 1 of JD Honigberg, the upper platen (heating plate) is flat.
	Regarding claim 4, JD Honigberg as modified above does not explicitly mention the surface area of the heating plate being 95% or less of the surface area of the dough after pressing. However, it known from Beltrami, as shown above, for the dough extend beyond the diameter of the press and to therefore have a surface area larger than the press. In the applicant’s specification, the applicant states (Page 8, lines 13-20)  that the 95% surface area limitation “allows to form a natural elevated rim of about 5% or more of the surface area of the dough disk around the edge of that dough disk.” It is unclear that any specific or unexpected benefit is conveyed by this value that would not be obvious to one of ordinary skill in the art. It is well known in the art for pizza crusts to have an edge, and the size of this edge could be adjusted according to consumer preference or practical utility (a larger edge provides more surface area for a consumer to hold a pizza during consumption). Furthermore, changes in size and shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (See MPEP 2144.04 IV A, B).
	Regarding claim 5, JD Honigberg as modified above does not explicitly mention the surface area of the heating plate being 90% or less of the surface area of the dough after pressing. However, it known from Beltrami, as shown above, for the dough extend beyond the diameter of the press and to therefore have a surface area larger than the press. In the applicant’s specification, the applicant states (Page 8, lines 20-25)  that the 90% surface area limitation “allows to form a natural elevated rim at the edge of the dough disk of about 10% or more of the surface area of the dough after being pressed.” It is unclear that any specific or unexpected benefit is conveyed by this value that would not be obvious to one of ordinary skill in the art. It is well known in the art for pizza crusts to have an edge, and the size of this edge could be adjusted according to consumer preference or practical utility (a larger edge provides more surface area for a consumer to hold a pizza during consumption). Furthermore, changes in size and shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (See MPEP 2144.04 IV A, B).
	Regarding claim 6, JD Honigberg as modified above does not explicitly mention the surface area of the heating plate being at least 70% or more of the surface area of the dough after pressing. However, it known from Beltrami, as shown above, for the dough extend beyond the diameter of the press and to therefore have a surface area larger than the press. In the applicant’s specification, the applicant states (Page 8, lines 27-32)  that the 70% surface area limitation “assures that there is still a sufficient large surface space on the pizza crust for applying toppings and/or decorations.” It is unclear that any specific or unexpected benefit is conveyed by this value that would not be obvious to one of ordinary skill in the art. It is well known in the art for pizza crusts to have an edge, and the size of this edge could be adjusted according to consumer preference or practical utility. A smaller edge provides more surface area for applying toppings. While it is noted that the applicant has identified this advantage, it is clearly obvious to one of ordinary skill in the art that increasing the crust size decreases the available space for ingredients. Furthermore, changes in size and shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (See MPEP 2144.04 IV A, B).
	Regarding claim 7, as shown in Figure 1 of JD Honigberg, the upper platen (heating plate) has a round surface area. 
	Regarding claim 10, (0:24-0:30) the temperature maximum of the upper platen in 200 °F (93 °C) which falls within the range of 60°C to 125°C.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JD Honigberg International (DoughXpress Manual Pizza Press demonstrated - JD Honigberg International) in view of Beltrami (US 6048191 A) and further in view of Furcsik (US 5260076 A).
Regarding claim 8, JD Honigberg as modified above is silent on the bread-type dough ball comprising 55-70 wt% flour, water and salt. 
Regarding claim 9, JD Honigberg as modified above is silent on the bread-type dough ball comprising active yeast.
Furcsik teaches (Col. 3, lines 15-30) a pizza dough composition dry active yeast, water, salt, and all-purpose flour, wherein the flour comprises 58 wt. % of the total ingredients (1525.25 grams/2609.67 total grams).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JD Honigberg to incorporate the dough composition of Furcsik since both are directed to processes for preparing a pizza, since both teach using dough to form a pizza crust, since active yeast, water, flour, and salt are all well known dough ingredients in the art, since active yeast is necessary to make dough rise, and since a taste panel tested the crust of Furcsik in comparison to a conventional pizza pie and found the pie crust made in accordance with the present invention was better than the control pie (Furcsik, Col. 3, lines 67-68; Col. 4, lines 1-13).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JD Honigberg International (DoughXpress Manual Pizza Press demonstrated - JD Honigberg International) in view of Beltrami (US 6048191 A) and further in view of Addesso (US 5354566 A).
Regarding claim 11, JD Honigberg as modified above is silent on the flat surface being heated. 
Regarding claim 12, JD Honigberg as modified above is silent on the flat surface being heated to a temperature of at least 120°C.
Addesso teaches (Col. 6, lines 57-62) flattening dough balls in a pizza press, wherein the flat bottom platen (flat surface) of the press in maintained at about 205°C (>120°C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify JD Honigberg to incorporate the heating of the bottom platen as taught by Addesso since both are directed to pizza presses for flattening dough, since heating a flat lower surface above 120°C is known in the art as shown by Addesso, and since heating the lower platen to a temperature higher than that of the upper platen sufficiently gelatinizes the starch, sets the gluten and reduces the moisture of the surface in contact therewith to increase the strength of the dough preform during conveying and subsequent processing (Addesso Col. 2, lines 40-50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Voyatzakis (US 6769898 B1) teaches a dough press that may be used to produce a pizza crust.
Torghele (US 20020176921 A1) teaches a pizza making method and system.
Grieco (US 6242027 B1) teaches an apparatus and process for manually portioning pizza dough disks.
Groth (US 3379141 A) teaches a method and apparatus for forming pizza shells. 
Raio (US 6332768 B1) teaches a dough press machine for flattening a quantity of dough.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792